Detailed Action
This action is in response to the RCE (Request for continued examination) filed on January 26, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on December 3, 2020, December 28, 2020, September 28, 2021, January 31, 2022 and August 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Response to Arguments
2. 	Applicant’s arguments dated January 26, 2022 with respect to claims 1-20, USC 103 rejection have been considered, but are not persuasive. Applicant argues that “In the spirit of furthering prosecution, Applicant has amended independent claim 1 to further distinguish the claimed subject matter; The cited section of Tse does not deseribe adding the alleged link to first document metadata that defines properties of the first document. Further, in alleging that Tse discloses these features, the Office Action points to paragraphs 0024] and [G59]. Paragraph [0024] discusses change detection component 122 detecting changes “based on the previous previews 126 generated for that document” and generating previews using the preview generator (paragraph [0024)). Cited paragraph [0059], on the other hand, discusses updating previews “accounting for the implicit user preferences.” There is no teaching or suggestion of accessing the alleged source document using a link added to first document metadata that defines properties of the first document. Additionally, in rejecting claim 3, the Office Action cites paragraphs [0058] and [0059] of Tse. This portion of Tse does not describe accessing first document metadata in response to the alleged refresh trigger. For at least these reasons, Applicant respectfully submits that independent claim [ ts neither taught, suggested, nor rendered obvious by the cited references and is in allowable form.”

	The Office respectfully disagrees and maintains the rejection.  According to Applicants specification, [0053], “it may be parsed into the document parts (such as title, paragraphs, headings, sections, tables or other graphic items included in the document, metadata, among other things). The parsing can be done by analyzing tags on the document. If the document being parsed is a spreadsheet, then it may be parsed into the different types of objects in the spreadsheet (such as charts, tables, etc.), the links between those items in the underlying data (such as the links to the tables from which a chart draws data, etc.), among a wide variety of other things; may identify metadata on the document (such as who the document has been shared with, the permissions associated with the document, who created the document, when it was created, when it was last modified, among a wide variety of other metadata.)” 

Oron teaches metadata tags may be used by a database system to create a linked database of media files that enables rapid search through a data repository which yields highly accurate results. The processor automatically associates and links the media, i.e., creating a link from the document file to the source content. See [0040], [0089], Fig. 22, wherein the information data in each metadata tag may be used by a database system to create a linked database of media files. User may selectively save the media compilation file on a local computer system and/or may receive a link (URL) that will point a user to the file on a remote system. Media processor automatically associates and links the media. The processor parses the data input by the user to create criteria data and voiceover data and provides parameters which govern the resulting media compilation produced by system for association with the specific command request.  Converter parses the source data and identifies the components on each slide in the slide show and converts the slide show into an XML document. Converter may parse the slide show for any of text information, format information, style information, graph information, layout information and comment information. Converter may parse the slide show for any information.

 Tse also teaches a multi-page document embedded in a notebook system. A preview object which contains metadata is generated for pages of the embedded document, which is a link to the document. The preview objects are displayed in the notebook, and when a user modifies the document underlying the preview objects, to change a relationship between the preview objects, the preview objects are synchronized/linked with the underlying document to reflect those modifications.  The user can navigate to the page in the notebook that contains the embedded document and at that time, the previews for the embedded document will be displayed. When the user selects one of the entries in dropdown menu, notebook system creates a file which corresponds to the selected file type and allows the user to make changes to the file.  FIG. 4A shows a user interface that has been launched by the user clicking on preview. When this occurs, notebook system launches the spreadsheet application, and navigates the user to the page in the spreadsheet application corresponding to preview. It can be seen on the right half of display that the user has modified the content graph corresponding to the preview. 

See also [0055]-[0058], wherein the user interface component may generate a "Refresh" button  which is actuable by the user. If the previews are out of date, the user can actuate button 288 by clicking on it or in any other desired way and obtain the refreshed document. This requests manual refresh of the previews for the underlying document. Receiving a manual refresh request from user is indicated by block 290 in FIG. 5. The change detection component may not detect the changes based on the modifications to the underlying document, and therefore the preview generator may not generate updated preview for that document. This can be addressed by using a manual refresh button.
 	Regarding independent claims 12 and 19, Applicant has not overcome the rejections. See arguments regarding same subject matter above.

	Regarding dependent claims 6-11 and 14-18 and 20, Applicant has not overcome the rejections and they remain similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3-5, and claim 13 are cancelled. Claims 1, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tse et al. (US 2013/0174032 A1) in view of Oron et al. (US 2011/0161348 A1).

5.	Regarding claim 1, Tse discloses “A computing system, comprising: a processor; and memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to; generate a first document by a first content generation application, the first document including first document metadata that defines properties of the first document;” (See Fig. 1, 100 and 125, Fig. 5, Fig. 10 and [002], [004], [0056]) (When a multi-page document is embedded in a notebook system, a preview object is generated for pages of the embedded document. Preview objects contain document metadata. The user 106 goes through notebook system 100 and navigates to the page in notebook 104 that contains the embedded document. This is indicated by block 280 in FIG. 5. At that time, though the previews 126 for the embedded document will be displayed.)

“identifiy source content in a source document, corresponding to a second content generation application,” (See Fig. 2E, 2G and 3A) (Display 158 will include a dropdown menu 160 that allows the user to create a new type of document for embedding into notebook 104. When the user selects one of the entries in dropdown menu 160, notebook system 100 illustratively creates an appropriate file corresponding to the selected file type and enables user 106 to name or rename that file if desired. FIG. 2G shows yet another embodiment in which user interface component 118 generates a user interface display that allows user 106 to embed document 112 by using drag and drop operations. FIG. 3A shows one illustrative user interface 232 that is generated by user interface component 118 showing previews 234 and 236 for an embedded spreadsheet document represented by icon 238.)

“restructure the source content into restructured content based in the first document; instruct a display device to display the restructured content in the first document” (See Fig. 5-6, [001], [0028], [0058], [0060]) (Notebook system 100 inserts the spreadsheet and sets it to display the entire spreadsheet when notebook 104 is opened. It then launches the spreadsheet application 114 so that the spreadsheet is open and editable by user 106. Alternatively, the user can use another option, such as a "covert to spreadsheet" option. When that option is used, the system converts a selected table into an embedded spreadsheet with previews. FIG. 5 is a flow diagram illustrating one embodiment of the operation of the system shown in FIG. 1 in performing a manual refresh of the preview objects. User interface component 118 may also generate a "Refresh" button 288 which is actuable by user 106. This requests manual refresh of the previews for the underlying document. Receiving a manual refresh request from user 106 is indicated by block 290 in FIG. 5. Previews 234 and 236 are displayed on the page of the notebook, and preview generator 124 compares any updated previews to the previews 234 and 236 to determine whether the updated previews need to be displayed on the page of notebook 104.)

“detect a refresh trigger indicating that the restructured content is refreshed; in response to the refresh trigger, access the source document using the link” (FIG. 5 is a flow diagram illustrating the operation of the system shown in FIG. 1 in performing a refresh of the preview objects. User interface component 118 may also generate a "Refresh" button 288 which is actuable by the user 106.)

“and identify a change to the source content in the source document using the link;” (See [0040]) (When a multi-page document is embedded in a notebook system, a preview object is generated for pages of the embedded document. The preview objects are displayed in the notebook, and when a user modifies the document underlying the preview objects, to change a relationship between the preview objects, the preview objects are synchronized with the underlying document to reflect those modifications.)

“obtain refreshed, restructured content in the first document based on the identified change” (See [0055]-[0058]) (User interface component 118 may generate a "Refresh" button 288 which is actuable by user 106. Seeing that the previews 126 may be out of date, user 126 can illustratively actuate button 288 by clicking on it or in any other desired way and obtained the refreshed document. This requests manual refresh of the previews for the underlying document. Receiving a manual refresh request from user 106 is indicated by block 290 in FIG. 5. The change detection component 122 may not detect the changes based on the modifications to the underlying document, and therefore preview generator 124 may not generate updated previews 126 for that document. This can be addressed by using a manual refresh button.)

But, Tse does not explicitly disclose “automatically add to the first document metadata, of the first document, a link to the source content in the source document;”

However, Oron teaches ““automatically add to the first document metadata, of the first document, a link to the source content in the source document;” (See [0040], [0089], Fig. 22) (The information data in each metadata tag may be used by a database system to create a linked database of media files that enables rapid search through a data repository which yields highly accurate results. User may selectively save the media compilation file on a local computer system and/or may receive a link (URL) that will point a user to the file on a remote system. Media processor automatically associates and links the media).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tse (Updating document previews) with Oron (System and Method for Automatically Creating a Media Compilation) in order to automatically creating a processed media file from a plurality of different media files for view and distribution across a communication network. Oron, [0010]. 

One having ordinary skill would also be motivated to combine Tse and Oron, in view of the suggestions provided by Oron in paragraph [002], which suggests, “a need exists for a system that dynamically and automatically uses creative artificial intelligence to produce a processed media file or clip from a plurality of different media file types that is visually pleasing for display and distribution to a plurality of users. A system according to invention principles addresses these deficiencies and associated problems.”

Regarding claim 2, Tse in view of Oron discloses “The computing system of claim 1 wherein the instructions cause the computing system to parse the source content into a plurality of parts; identify a metric corresponding to each part of the plurality of parts, the metric indicative of a relevancy of subject matter content in the part to subject matter content in the first document; and configured to restructure the source content into the restructured content based on the metric.” (FIG. 4 is a flow diagram illustrating one embodiment of the operation of the system shown in FIG. 1 in synchronizing previews of a document with user modifications to the document. FIG. 6 is a flow diagram illustrating one embodiment of the system shown in FIG. 1 in modifying preview objects based on user modifications.)

Regarding claim 6, Tse in view of Oron discloses “The computing system of claim 1, wherein the instructions cause the computing system to instruct the display device to display a user interface display that includes the restructured content in the first document; receive an indication of a user input through the user interface display; based on the indication of the user input, identify a user-defined change changes to the restructured content in the first document; and save the identified user-defined change as a separate change value, that is separate from the restructured content.” (See Fig. 5 and [0043]) (If the user changes the relationship between the embedded previews, or modifies the underlying documents so the previews should be changed, notebook system 100 automatically detects this and synchronizes the generated previews 126 with the underlying document, or with the changes to the relationship between the previews, or both.)

Regarding claim 7, Tse in view of Oron discloses “The computing system of claim 6, wherein the instructions cause the computing system to: apply the user-defined change to the refreshed, restructured content in the first document.” (See Fig. 5 and [0043]) (If the user changes the relationship between the embedded previews, or modifies the underlying documents so the previews should be changed, notebook system 100 automatically detects this and synchronizes the generated previews 126 with the underlying document, or with the changes to the relationship between the previews, or both.)

Regarding claim 8, Tse in view of Oron discloses “The computing system of claim 2, wherein the instructions cause the computing system to: identify related content, that is related to the source content, and generate a control signal configured to control restructuring of the source content into the restructured content based on the identified related content .” (See [0062]) (Change detection component 122 or content analyzer 120 notices that the user has added a new sheet to the spreadsheet document, preview generator 124 generates a corresponding preview 126 and inserts it into the desired page of notebook 104, in the proper order related to the other sheets. This can be an exception to the normal operation where the preview generator 124 only displays the updated previews for the previews that are already displayed on the page of notebook 104 and this logic is activated when the user preference indicates that s/he wanted to preview all pages of the document. On the other hand, if the user explicitly selected only certain pages or objects within the pages, or implicitly did this by deleting one or more previews (as explained above), the user preference is updated and is no longer "preview all the pages", in which case the preview generator 124 does not generate previews for new pages added to the document.)
Regarding claim 9, Tse in view of Oron discloses “The computing system of claim 8 wherein the instructions cause the computing system to identify the related content as other documents, other than the source document and the first document, related to the source document based on a set of relationship criteria indicative of a relationship between the other documents and the source document.” (See Fig. 4 and Fig. 6)

Regarding claim 10, Tse in view of Oron discloses “The computing system of claim 9 wherein the restructuring logic comprises: recipient-based transformation logic configured to identify an intended recipient of the first document and restructure the source content into the restructured content based on the intended recipient.” (See Fig. 4 and Fig. 5)

Regarding claim 11, Tse in view of Oron discloses “The computing system of claim 9 wherein the restructuring logic comprises: prior customization transformation logic configured to identify prior customizations to other restructured content made by the user and restructure of the source content into the restricted content based on the prior customization.” (See [0024], [0038]) (Change detection component 122 detects changes based on the previous previews 126 generated for that document which were also stored in content store 11) and the currently available preview objects. When a change has occurred, content analyzer 120 again uses preview generator 124 to generate previews for the modified document, and the modified previews are stored in notebook 104. Content analyzer 120 then determines whether the user wishes to explicitly identify items for which previews are to be generated or whether preview generator 124 is simply to generate previews for all possible items enumerated by content analyzer 120. This is indicated by block 210 in FIG. 2. If the user wishes to customize those previewable objects, then user interface component 118 generates the user interface 174 shown in FIG. 2H, and the user selects from the displayed items those for which a preview object is to be generated. This is indicated by blocks 212 and 214 in FIG. 2.)

As per claim 12, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A computer implemented method, generating a first document by a first content generation application using a processor; identifying source content in a source document, generated using a second content generation application,, based on the stored associations in the content graph; automatically restructuring the identified source content into restructured content, wherein automatically restructuring comprises: parsing the source content into parts: identifying a metric corresponding to each part of the source content indicative of a relevancy to the first document: and restructuring the source content into the restructured content based on the metric”(See 004], [0056]) (When a multi-page document is embedded in a notebook system, a preview object is generated for pages of the embedded document. The user 106 goes through notebook system 100 and navigates to the page in notebook 104 that contains the embedded document. This is indicated by block 280 in FIG. 5. At that time, though the previews 126 for the embedded document will be displayed. Display 158 will include a dropdown menu 160 that allows the user to create a new type of document for embedding into notebook 104. When the user selects one of the entries in dropdown menu 160, notebook system 100 illustratively creates an appropriate file corresponding to the selected file type and enables user 106 to name or rename that file if desired. FIG. 2G shows yet another embodiment in which user interface component 118 generates a user interface display that allows user 106 to embed document 112 by using drag and drop operations. FIG. 3A shows one illustrative user interface 232 that is generated by user interface component 118 showing previews 234 and 236 for an embedded spreadsheet document represented by icon 238.)

(See also [0058]) (User interface component 118 may also illustratively generate a "Refresh" button 288 which is actuable by user 106. Seeing that the previews 126 may be out of date, user 126 can illustratively actuate button 288 by clicking on it or in any other desired way. This requests manual refresh of the previews for the underlying document. Receiving a manual refresh request from user 106 is indicated by block 290 in FIG. 5. FIG. 5 is a flow diagram illustrating one embodiment of the operation of the system shown in FIG. 1 in performing a manual refresh of the preview objects.)
“instructing a display device to display the restructured document in the first document; and refreshing the restructured content in the first document based on the identified change to the source content in the source document.” (See Fig. 1, Fig.2E - 5A)

But, Tse does not explicitly disclose “accessing a content graph in a content graph computing system; generating, as metadata for the first document, a link to the source content in the source document; automatically identifying a change to the source content in the source document using the link to the source document;”

However, Oron teaches “accessing a content graph in a content graph computing system; generating, as metadata for the first document, a link to the source content in the source document; automatically identifying a change to the source content in the source document using the link to the source document;” (See [0040], [0089], Fig. 22) (The information data in each metadata tag may be used by a database system to create a linked database of media files that enables rapid search through a data repository which yields highly accurate results. User may selectively save the media compilation file on a local computer system and/or may receive a link (URL) that will point a user to the file on a remote system. Media processor automatically associates and links the media. The metadata tags associated with graphic images may include information that will determine the use of that clip. Each graphic image stored in a repository will be categorized and tagged with graphic image metadata tag. Graphic image metadata tags may include data representative of any of image category. Media conversion engine 1114 parses the XML file for indicators identifying an object that was contained on the particular slide. Objects include any of bullets identifying text, text fields and graphs.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tse (Updating document previews) with Oron (System and Method for Automatically Creating a Media Compilation) in order to automatically creating a processed media file from a plurality of different media files for view and distribution across a communication network. Oron, [0010]. 
One having ordinary skill would also be motivated to combine Tse and Oron, in view of the suggestions provided by Oron in paragraph [002], which suggests, “a need exists for a system that dynamically and automatically uses creative artificial intelligence to produce a processed media file or clip from a plurality of different media file types that is visually pleasing for display and distribution to a plurality of users. A system according to invention principles addresses these deficiencies and associated problems.”

 	Regarding claim 14, Tse in view of Oron discloses “The computer implemented method of claim 13, wherein refreshing comprises: detecting a refresh trigger indicating that the restructured content is to be refreshed; identifying the source document corresponding to the restructured content to be refreshed; accessing the source document using the link to the source document; identifying the change to the source content in the source document; and automatically restructuring the identified source content into restructured content based on the identified change to the source content to obtain refreshed, restructured content in the first document.” (See Fig. 4-5 and [0058]-[0059]) (When message 286 is generated, user interface component 118 may also illustratively generate a "Refresh" button 288 which is actuable by user 106. Seeing that the previews 126 may be out of date, user 126 can illustratively actuate button 288 by clicking on it or in any other desired way. This requests manual refresh of the previews for the underlying document. Receiving a manual refresh request from user 106 is indicated by block 290 in FIG. 5. When this occurs, generator 124 accesses the implicit user preferences in content store 116 and updates previews 126 in the same way as described above. That is, the updates to the underlying document are made in the previews 126, accounting for the implicit user preferences, and the updated previews are again stored to notebook 104, in content store 116. This is indicated by blocks 292, 294 and 296 in FIG. 5.)
	Regarding claim 15, Tse in view of Oron discloses “The computer implemented method of claim 14 and further comprising: identifying changes to the restructured content in the first document; and saving the identified changes as separate change values from the restructured content, and wherein automatically restructuring comprises: generating a restructured content output indicative of the restructured content by applying the saved changes to the restructure cl content in the first document.” (See [0043]) (If the user changes the relationship between the embedded previews, or modifies the underlying documents so the previews should be changed, notebook system 100 automatically detects this and synchronizes the generated previews 126 with the underlying document, or with the changes to the relationship between the previews, or both.)

Regarding claim 16, Tse in view of Oron discloses “The computer implemented method of claim 12, wherein the stored associations comprise one or more of; document associations that define relationships between documents; and user associations that define relationships between users.” (See Fig. 5 and [0043]) (If the user changes the relationship between the embedded previews, or modifies the underlying documents so the previews should be changed, notebook system 100 automatically detects this and synchronizes the generated previews 126 with the underlying document, or with the changes to the relationship between the previews, or both.)

Regarding claim 17, Tse in view of Oron discloses “The computer implemented method of claim 13 wherein automatically restructuring comprises: identifying related content in the organizational content graph or a local file system, that is related to the source content; and generating a control signal to control restructuring of the source content into the restructured content based on the related content identified.” (See Fig. 4A and Fig. 5A)

Regarding claim 18, Tse in view of Oron discloses “The computer implemented method of claim 17 wherein automatically restructuring comprises: identifying an intended recipient of the first document; identifying prior customizations to other restructured content made by the user; and generate a control signal to control restructuring of the source content based on the intended recipient and based on the prior customizations.” (See [0024], [0038]) (Change detection component 122 detects changes based on the previous previews 126 generated for that document which were also stored in content store 11) and the currently available preview objects. When a change has occurred, content analyzer 120 again uses preview generator 124 to generate previews for the modified document, and the modified previews are stored in notebook 104. Content analyzer 120 then determines whether the user wishes to explicitly identify items for which previews are to be generated or whether preview generator 124 is simply to generate previews for all possible items enumerated by content analyzer 120. This is indicated by block 210 in FIG. 2. If the user wishes to customize those previewable objects, then user interface component 118 generates the user interface 174 shown in FIG. 2H, and the user selects from the displayed items those for which a preview object is to be generated. This is indicated by blocks 212 and 214 in FIG. 2.

As per claim 19, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “a computing system, comprising: a processor; memory storing instructions executable by the processor, wherein the instructions, when executed, cause the computing system to: run a first content generation application to generate a first document; access an organizational content graph that graphs relationships between entities represented in the computing system and includes user preferences representing prior content selections by the user; identify source content in a source document represented in the organizational content graph based on user preferences, the source document generated using a second content generation application,  restructure the source content into restructured content display the restructured content in the first document; generate, as metadata for the first document, a link to the source content in the source document; use the link to the source content to identify a change to the source content in the source document; and refresh the restructured content based on the identified change.”  (See Fig. 1, 100 and 125, Fig. 5, Fig. 10 and [004], [0056]) (When a multi-page document is embedded in a notebook system, a preview object is generated for pages of the embedded document. The user 106 goes through notebook system 100 and navigates to the page in notebook 104 that contains the embedded document. This is indicated by block 280 in FIG. 5. At that time, though the previews 126 for the embedded document will be displayed. (See [0058]) (User interface component 118 may also illustratively generate a "Refresh" button 288 which is actuable by user 106. Seeing that the previews 126 may be out of date, user 126 can illustratively actuate button 288 by clicking on it or in any other desired way. This requests manual refresh of the previews for the underlying document. Receiving a manual refresh request from user 106 is indicated by block 290 in FIG. 5.

See also Oron: (See [0040], [0089], Fig. 22, wherein the information data in each metadata tag may be used by a database system to create a linked database of media files that enables rapid search through a data repository which yields highly accurate results. User may selectively save the media compilation file on a local computer system and/or may receive a link (URL) that will point a user to the file on a remote system. Media processor automatically associates and links the media. The metadata tags associated with graphic images may include information that will determine the use of that clip. Each graphic image stored in a repository will be categorized and tagged with graphic image metadata tag. Graphic image metadata tags may include data representative of any of image category).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tse (Updating document previews) with Oron (System and Method for Automatically Creating a Media Compilation) in order to automatically creating a processed media file from a plurality of different media files for view and distribution across a communication network. Oron, [0010]. 

One having ordinary skill would also be motivated to combine Tse and Oron, in view of the suggestions provided by Oron in paragraph [002], which suggests, “a need exists for a system that dynamically and automatically uses creative artificial intelligence to produce a processed media file or clip from a plurality of different media file types that is visually pleasing for display and distribution to a plurality of users. A system according to invention principles addresses these deficiencies and associated problems.”

	As per claim 20, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154